Title: To George Washington from George Partridge, 21 February 1791
From: Partridge, George
To: Washington, George



Sir
[21 February 1791]

As I suppose that a number of Officers must be appointed to carry the Excise Law into execution, I wish to give the President such information as I have relative to the persons who I suppose would willingly accept such an appointment.
William Drew Esqr. has been annually elected by the Legislature of Masstts Collector of excise for the County of Plimouth for six or seven Years last past, and has performed his Duty to the Advantage of the publick and this without occasioning any Complaint amongst people of his District. he has the Character of a regular honest & capable man. he has recovrd about forty or fifty pounds pr annum only for his services.
Capt. Joseph Thomas was an Officer in the Artillery during the [war] & is a Gentleman of good Character.
Mr Henry Warren is a young Gentleman of good Abilities and would I believe do the Business well.
Ephraim Spooner Esqr. is a Gentleman of Integrity and acquainted with Commercial Affairs he is one of the Judges of the Court of Common pleas.
I am not so well acquainted in the County of Barnstable but

am told that Dr Savage is a Gentleman distinguished for his Abilities information & Integrity.
Mr Sturgis Gorham is a Gentleman who has been conversant with commercial affairs, has been one or two years Collector of excise & capable of doing the Business well.
Whither Mr Drew the Gentleman first mentioned has made any application for an appointment I do not know, but rather suppose he has not, as I suppose he considers it rather disreputable to solicit an appointment of any kind.
How many officers it may be that necessary to appoint in the Counties of Plimouth and Barnstable or whether more than one, I do not pretend to conjecture. there are two small Distilleries in the town of Plimouth one of which does little or no Business. there are eleven or twelve ports of Delivery in those Counties but I am persuaded there are not more than fifty hogsheads of Rum importd into them all in a year and I believe not half that number. the general tenor of the excise Bill seems to contemplate an officer at each port of Delivery tho’ it does not absolutely require it, and should one be appointd for each port of Delivery in the District which I represent, I am confident they would be considered as a useless Burthen on the Publick. I am Sir your most obedient Humbl. Servt

Geo. Partridge

